UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       2/11/2020
 Yaniv Levy,

                                 Plaintiff,
                                                             1:18-cv-03931 (SDA)
                    -against-
                                                             ORDER
 United States of America,

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

         Following a telephone conference with the parties, it is hereby Ordered that each of the

remaining deadlines set forth in the September 12, 2019 Scheduling Order (ECF No. 28) are

extended by sixty (60) days. No further extensions shall be granted except for good cause shown

and then only for a limited purpose.

SO ORDERED.

DATED:         New York, New York
               February 11, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
